Exhibit 10.3 ARC LOGISTICSAMENDED AND RESTATED LONG TERM INCENTIVE PLAN PHANTOM UNIT AGREEMENT This Phantom Unit Agreement, dated [ ] (this “Agreement”), is made and entered into by and between Arc Logistics GP LLC, a Delaware limited liability company (the “General Partner”), and [] (the “Awardee”), and relates to Phantom Units awarded to the Awardee on [] (the “Date of Grant”). Capitalized terms used in this Agreement but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan (as defined below), unless the context requires otherwise.
